Citation Nr: 0919149	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  03-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
psychophysiological musculoskeletal reaction with tremors of 
the neck and head.  

2.  Entitlement to a disability rating in excess of 10 
percent for psychophysiological musculoskeletal reaction to 
include tremors of the neck and head.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1972 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and April 2005 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Waco, Texas.  

The Veteran presented testimony before the undersigned at the 
RO in November 2005.  A transcript of this hearing has been 
associated with his VA claims folder.  

The case was most recently before the Board in August 2006 at 
which time it was remanded for additional development.  The 
case is now once again before the Board.  

The issue of entitlement to an increased rating for 
psychophysiological musculoskeletal reaction to include 
tremors of the neck and head is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current cervical spine disability was not 
incurred in or aggravated by his active military service, nor 
is such related to a service-connected disability.  


CONCLUSION OF LAW

Service connection for a cervical spine disability has not 
been established.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008).  The VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice letters were sent to the Veteran regarding his 
service-connection claim for a cervical spine disability in 
December 2004 and August 2006.  Each of these letters advised 
the Veteran of the evidence needed to substantiate a 
secondary service-connection claim.  The letters also 
outlined the Veteran's responsibilities and those of VA in 
obtaining relevant evidence.  Pursuant to Dingess, the August 
2006 letter also described in detail how VA assigns a 
disability rating and effective date following the grant of 
service connection.  Although the August 2006 VCAA letter was 
issued following additional adjudication of the Veteran's 
service-connection claim for a cervical spine disability, the 
claim was subsequently readjudicated in a January 2008 
Supplemental Statement of the Case (SSOC), thereby curing any 
timing concern.  See Mayfield v. Nicholson, 444 F.3d 1328, 
1334 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 377 (2006) (noting that VCAA timing defects can be cured 
by readjudication following issuance of compliant notice).  

Although the December 2004 and August 2006 VCAA letters were 
adequate to the extent that they addressed secondary service 
connection, such letters did not address service connection 
on a direct basis.  While the Veteran has focused his 
arguments on secondary service connection, the RO denied the 
claim on both a direct and secondary basis and the Veteran 
does not appear to have clearly limited his appeal to service 
connection on a secondary basis.  As such, the matter of 
direct service connection is before the Board and to the 
extent that the December 2004 and August 2006 VCAA letters 
did not address service-connection on a direct basis, they 
are defective.  

The Board finds, however, that the Veteran was not prejudiced 
by this VCAA notice error.  Throughout the course of the 
instant appeal, the Veteran has been furnished with numerous 
rating decisions, Statements of the Case (SOCs), and SSOCs 
which explain in detail the evidence needed to substantiate a 
service-connection claim on a direct basis.  The April 2005 
rating decision specifically informed the Veteran that his 
claim was being denied in part because of a lack of evidence 
showing that his cervical spine disability "was incurred in 
service" or became manifest "within the one year 
presumptive period."  The July 2005 SOC contained similar 
language and also included a copy of 38 C.F.R. § 3.303, which 
outlines the basic principles surrounding direct service 
connection.  Under such circumstances, the Board finds that 
the Veteran has been provided with adequate information 
regarding direct service connection such that a reasonable 
person could be expected to understand what was needed.  
Moreover, the Veteran has not suggested that he was 
prejudiced by any VCAA notice deficiency.  See Shinseki v. 
Sanders, No. 07-1209 (U.S. Sp. Ct. Apr. 21, 2009) (holding 
that the burden of showing harmful error falls upon the 
claimant).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained all identified outpatient 
treatment records.  Moreover, the Veteran was afforded 
several VA examinations.  While the Veteran has submitted 
additional evidence directly to the Board, without 
consideration by the AOJ, he also submitted an August 2008 
waiver of such consideration, allowing the Board to consider 
this evidence in the first instance.  38 C.F.R. § 20.1304(c) 
(2008).  Additionally, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned.  Significantly, neither the Veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required and the Board may proceed with appellate review.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

II. Service connection - Cervical spine disability

The Veteran seeks service connection for a disability of the 
cervical spine, to include as secondary to a 
psychophysiological musculoskeletal reaction.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may also be 
awarded for certain disabilities, such as arthritis, which 
manifest to a compensable degree within the initial post-
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2008).  Finally, 
service connection may be awarded for any disability which is 
either caused or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  

As an initial matter, the Board must consider whether service 
connection is warranted on a direct basis.  Service treatment 
records are pertinently negative for diagnosis or treatment 
of a cervical spine disability.  While service records 
reflect treatment for a nervous tick of the head and neck, 
diagnosed as psychophysiological musculoskeletal reaction, no 
disability of the neck or cervical spine apart from the 
aforementioned psychiatric condition was identified.  
Treatment records from June 1974 specifically note that no 
pain or spasm of the neck musculature was present.  
The Veteran's January 1977 service separation examination was 
also negative for a disability of the cervical spine, as was 
a July 1977 VA examination.  

Post-service treatment records are also negative for 
treatment or diagnosis of a cervical spine disability until 
March 1998, at which time the Veteran was diagnosed with 
degenerative disc disease of the cervical spine, with 
evidence of narrowing at C4-6 and posterior spurring at C6-7.  
An April 2000 MRI likewise confirmed the presence of 
multilevel degenerative changes resulting in flattening of 
the spinal cord and neural foraminal stenosis at multiple 
levels.  Additional diagnoses included cervical spondylosis 
with facet arthropathy, rendered in September 2001, and 
degenerative disc disease of the cervical spine with 
neuroforaminal narrowing, rendered in December 2001.  None of 
the Veteran's post-service treatment records ascribe his 
current cervical spine disability to his period of active 
duty.

In short, the evidence of record does not demonstrate a 
cervical spine disability in service or for over two decades 
thereafter.  The Veteran himself does not appear to be 
seriously contending that his cervical spine disability had 
its onset during service.  As noted above, the Veteran's 
primary contention is that his current cervical spine 
disability is related to his service-connected 
psychophysiological musculoskeletal reaction, not that such 
began in service.  Because the evidence fails to show the 
Veteran's cervical spine disability was incurred either in-
service or within the initial post-service year, service 
connection is not warranted on a direct basis.  

The Board will accordingly turn to the matter of secondary 
service connection.  There is only one medical opinion of 
record addressing the potential relationship between the 
Veteran's current cervical spine disability and his service-
connected psychophysiological musculoskeletal reaction - that 
of the October 2006 VA examiner.  After conducting a physical 
examination of the Veteran, the October 2006 VA examiner 
found that the Veteran's psychiatric disability was "not 
interrelated with the diagnosis of degenerative disc disease 
of the cervical spine."  The examiner explained that "an 
emotional problem . . . would not in and of itself cause 
musculoskeletal pain of an orthopedic nature in the neck."  
An August 2007 addendum opinion from the same examiner, 
rendered after review of the claims file, similarly notes 
that the Veteran's "cervical spine condition is not due to . 
. . psychophysiological musculoskeletal reaction to include 
tremors of the head and neck."  No contradictory medical 
opinion is of record.

The only other evidence in the claims file serving to link 
the Veteran's current cervical spine disability and his 
service-connected psychophysiological musculoskeletal 
reaction emanates from the Veteran himself.  While the 
Veteran is certainly competent to discuss symptoms he 
experiences, such as neck pain, there are limits to his 
ability to relate such symptoms to his service-connected 
psychiatric condition.  As a lay person, he is not competent 
to establish medical etiology merely by his own assertions 
when such matters require medical expertise.  In particular, 
the Veteran is not competent to determine whether his current 
cervical spine disability was caused or aggravated by his 
service-connected psychophysiological musculoskeletal 
reaction.  See 38 C.F.R. § 3.159(a)(1) (2008) (noting that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, any opinion regarding the etiology of the 
Veteran's cervical spine disability requires competent 
medical evidence.  Since the Veteran is not professionally 
qualified to offer an opinion as to the etiology of this 
condition, his opinion is of limited probative value.  The 
Board accordingly places greater weight of probative value on 
the October 2006 VA examiner's opinion than on that of the 
Veteran.  

Service connection is therefore also not warranted on a 
secondary basis, and the benefit sought on appeal is 
accordingly denied.  


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  


REMAND

The Board's August 2006 remand directed that the Veteran be 
afforded a VA examination to assess the severity of his 
service-connected psychophysiological musculoskeletal 
reaction.  The remand also directed that the Veteran's 
increased rating claim for this condition be readjudicated 
following such development and that an SSOC be issued if such 
readjudication was in any way adverse to the Veteran.  

Following the Board's remand, the Veteran was afforded a VA 
psychiatric examination in October 2007.  A January 2008 
rating decision subsequently granted the Veteran a 
compensable rating of 10 percent.  However, this grant does 
not fully resolve the Veteran's appeal.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  Nevertheless, this issue 
was not subsequently listed in the January 2008 SSOC, 
presumably because it was considered resolved by the AMC.  In 
its February 2008 letter to the Veteran, the AMC informed him 
that he would have to file a notice of disagreement within 
one year in order to appeal this decision.  However, this is 
incorrect, as the Veteran has not withdrawn his previously-
perfected appeal of this issue, and because a total schedular 
rating has not been granted.  

Moreover, as noted above, the Board's prior remand instructed 
that a SSOC be issued if readjudication of the Veteran's 
increased rating claim was in any way adverse to the Veteran 
(i.e. did not grant the maximum benefit available).  Because 
an SSOC regarding the issue of an increased rating for the 
Veteran's service-connected psychophysiological 
musculoskeletal reaction was not issued prior to the case 
being returned to the Board, the AOJ has not complied with 
the Board's prior remand instructions, and the case must be 
remanded to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting that when the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed necessary, 
readjudicate the issue of an increased 
rating for service-connected 
psychophysiological musculoskeletal 
reaction to include tremors of the neck 
and head.  If readjudication does not 
result in a complete grant of benefit 
sought, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


